HARDEN, P. J.
Upon the trial the court submitted to the jury to find whether the defendant took his mortgage from the clerk’s office with the intention and for the purpose of removing it from the files, and whether he took it to Oxford at the request and pursuant to the subpoena and request of the plaintiff. The court charged the jury that if he did not intend to remove it from the files, and took it to Oxford for use in court at the request of the plaintiff, and in pursuance of her subpoena to produce it, intending to return it, and if the defendant’s delay in not returning it was occasioned by mistake or accident, the defendant was entitled to a verdict. When the defendant applied to the town clerk for a loan of the mortgage, he made no avowal of any intention to withdraw the mortgage from the files of the clerk’s office. On the contrary, he avowed that he had been subpoenaed to produce it, and that, in abeyance of the subpoena, he desired the clerk to permit him to take the mortgage before the referee in obedience to the subpoena. He took it before the referee, and was examined in respect thereto; the plaintiff and her attorney having notice of the purpose for which it was presented, and of the contents of the mortgage. The defendant was a physician, and when he returned home his patients required his attention; and evidence was given tending to indicate that, by mistake and accident, he failed to return it to the clerk’s office for a period of about four days. During that period the plaintiff caused a fresh execution to be issued on the 16th of June, 1885, and the deputy sheriff who had returned the first execution levied on the mortgaged property. As soon as the defendant learned of the levy, he immediately returned his mortgage to the clerk’s office. The plaintiff caused the, property to be sold on the execution, and bid it in *44herself, her attorney being present at the sale, and acting as clerk. The following Monday the defendant took the property, and sold, it under his mortgage, and insisted upon the trial that, as to this-plaintiff, the mortgage was on file all the time, and that the plaintiff could not be permitted to take advantage of her own act to deprive the defendant of his lien and rights under his mortgage. Section 1, c. 279, of the Laws of 1833, relating to chattel mortgages, provides that a mortgage “shall be absolutely void as against the creditors of a mortgagor, or as against subsequent purchasers, and mortgagees in good faith, unless the mortgage, of a true copy thereof, shall be filed as directed in the succeeding section of this, act.” Defendant’s mortgage was filed, and from that time it was, so far as the act relates to it, valid. It did not fall within the condemnation of the section from which the quotation has been made.
In Griswold v. Sheldon, 4 N. Y. 599, it was said:
“The object of filing the mortgage is to give notice of its existence to all' persons who choose to inspect it, and, when properly filed, it is legal, presumptive notice, binding on all persons interested.”
In the case here the notice was given by the filing to the plaintiff, and she and her attorney had actual notice and knowledge of defendant’s mortgage. The sheriff who returned the first execution presumptively did so upon the assumption that the mortgage was regularly on file, and was a valid lien upon the property in question. In the supplementary proceedings the plaintiff caused a subpoena duces tecum to be issued. Defendant’s mortgage was referred to in that subpoena, and it was produced by the request and by the command of the plaintiff, before the referee, from the clerk’s office. A complete obedience to the subpoena could not take place without a temporary loan by the town clerk from his office of the instrument filed therein. All of the objects of the statute were fulfilled by the filing of the mortgage in the clerk’s office. The filing thereof operated as notice to the plaintiff, and the evidence abundantly discloses that she had actual knowledge of the mortgage, and that it had been properly filed, which knowledge was made very apparent to her and her-attorney on the 12th of June. On that day the defendant had a lien upon the property, and the plaintiff had full knowledge thereof upon that day, which notice and knowledge were possessed by the - plaintiff and her attorney prior to the issuing of the second execution under which she caused the property to be levied upon and sold, and which she assumed to purchase at the sale. She ought not to profit by her act in causing the mortgage to be taken from the clerk’s office. Banking Co. v. Duncan, 86 N. Y. 221. The plaintiff did not part with any consideration; did not become a creditor while the mortgage was temporarily out of the office of the town clerk in the faith that there was no lien upon the property. She was not misled by the fact that the instrument was temporarily removed from the clerk’s office. She is not equitably entitled to the position that would have been held by a creditor *45•whose- debt- was contracted while the instrument was temporarily ■out pf the office. Again, the second section of the act of 1833 provides that the instrument mentioned in the first section shall be filed in the several town clerk’s offices mentioned, and then provides, viz.:
“And such register and clerks are hereby required to file all such instruments aforesaid presented to them respectively for that purpose, and to indorse thereon the time of receiving the same, and shall deposit the same in their respective offices, to be kept there for the inspection of all persons interested.” .
As we have already seen, the defendant filed his mortgage in the clerk’s office, and thereby complied with the requirements of the statute. The statute required the clerk to file it. He did so, and he deposited the same in his office. It was his duty to keep the same there for “the inspection of all persons interested.” The command of the statute is upon the clerk. The keeping is to be by the clerk. There is no duty laid in terms upon the mortgagee as, to the keeping of it. There is no provision in this -section declaring the clerk’s failure to keep it fatal to' its validity. 'There is no provision to the effect that, if it be not “kept there” Tby the clerk, it shall be void. In Bishop v. Cook, 13 Barb. 326, near the close of the opinion, it is said: “The party should not ■be deprived of his rights by the neglect of the officer.” In Dodge "v. Potter. 18 Barb. 193, 202, it was said: “It was the duty of the town clerk, and not of the mortgagee, to number the mortgage. The rights of the mortgagee could not be impaired by the 'omission to perform that duty.” The case is entirely destitute of evidence to indicate an intention on the part of the defendant to "withdraw or suppress his mortgage. The evidence does indicate that it was the act of the plaintiff which caused the temporary removal of the mortgage from the physical possession of the clerk. Surely, she ought not to profit by an act performed at her request, under the command of her subpoena, which, at most, may be said to have interfered with the duty of the clerk to retain the mortgage in his office. It was her act which induced the clerk to part temporarily with the mortgage from the files. It appears the clerk was advised that it was in pursuance of the ••subpoena, and that the mortgage was only temporarily to be used before the referee, for the purpose of complying with the tenor of "the subpoena. Our attention is called to Fox Ar. Burns, 12 Barb. 677. In that case it appeared that the chattel mortgage was •executed on the 15th of March, 1849, and “on the 18th or 19th of -June, 1850, it was taken from the town clerk’s office by the mort.gagee;” and, in considering that case, Strong, J., observes: “The Avithdrawal of this mortgage from the clerk’s office by the mortgagee, leaving the cow with the family of the mortgagor, would have invalidated the mortgage as against a subsequent purchaser,” etc., “in good faith, if it had not before ceased to be valid to that extent.” We think the case is quite distinguishable from the one before us. Evidently the language was used with reference to a voluntary, absolute intentional removal of the mortgage from *46the file by the mortgagee; and it is to be observed that the expression used by the judge is that such removal “would have invalidated the mortgage as against a subsequent purchaser,” etc., “in good faith.” In the case in hand, as we have already seen, the plaintiff had notice; had knowledge of the existence of the mortgage, and that it had been regularly filed; and was herself instrumental in the temporary loan of it by the clerk from his office. We think the case before us is quite unlike that one. Our attention is called to Swift v. Hart, 12 Barb. 530. We think that case is quite distinguishable from the one before us. Th°e principal question decided in that case is unlike the one here. The remarks found in the opinion evidently relate to a voluntary withdrawal of the mortgage from the files, with the intention to suspend the lien; and it was held that a second filing of a mortgage after an expiration of a year, accompanied with a statement of the amount due thereon, is valid against an execution “not levied until after the second filing.” We think nothing is to be found in the case sustaining the contention of the appellant. We think no error was committed in refusing to direct a verdict for the plaintiff, nor in refusing to set aside the verdict and the motion for a new trial made upon the-minutes. Swift v. Hall, 23 Wis. 532; Jones, Chat. Mortg. § 269. The foregoing views, as well as those expressed in the opinion of Martin, J., delivered in the court below, lead us to sustain the verdict and the judgment entered thereon.
Judgment and order affirmed, with costs. All concur.